..




                        :..    .‘::




OFFICE   OF   THE   ATTORNEY          GENERAL   OF   TEXAS

                       AUSTIN
Honorable Arnold Smith, Page '2



     In the hospital without charge.       The ~nstltutlon
     ala0 aooepte pay patients, and vi11 oontlnue to
     do ao until much tine am all I-WIIIS(IB~O
                                            required
     for paupera and Fndigenta. Novev*r, va have no
     realdent doctor at the hoapltal, no intern, no
     stook of drugs and no one at the hospital to fill
     preaorlptlona. Whsther or not a patient la In
     need of hoapitallz~tlonia determIned by a doctor
     awl the auperlntandent,and vhen llml%ed in thla
     mnner, ill expense is aared for and all aamloaa
     rendared through thin inatitut1on. Undar thla
     lyatam, paupera vhaae namas appaar on tha roll,
     md indigentavho preerantodthamaalvea to the
     OountT Judge for treatment or medlclna, have been
     amit to ona 0r the dooton - in moat OIaea to the
     County Health Oifloer.  Where hoapltallaatlon
     vaa not needed, the doctor, to vhom the pauper
     or lndlgantivaa sent, ham treatad the patient
     rendered hla bill, and ths same ha been hereto-
     fore paid by the Coarmiaai~nera~Court, for the
     maaon that ve maintain no Ch.hpatient Clin.lcat
     thehoapltal, am heretofore at&ad.
          'Ilov,vlth the foregoing faata befora you,
     plaaaa advise lr it is legal for th8 oamlaaion-
     arm* Court to pay the do&or for aar~oea rander-
     bd, and to purohaae nrsdlolnefor pauper8 and in-
     dlganta, vhsn the condition of the patient doer
     not al   for hoapltaliaatlon.g
          Opinion lo. O-2633of this dapartmnt, addreaaad to
tha County Auditor of Nontgomary Oounty Texas, holda that ii
tha oomlaalonara * court dakrm.l.neathat ui lndlgant la a mu-
par, it may furnlah pbdioal rid and rttantlon to him am w&h
mgardlaaa o? vhather he ham bean plaaad upontha pauper roll
of tha aounty or not; fkrthenuore, auoh oourt haa authority to
mend lndlgant al&, vho may or ray not ba paupers, to public
hoapltalavlthin tha oounty; ad that vhather l person la a
pauper or an Indigent la a qusatlon of faot to be determlnad
by aaid oourt. Urnenoloae herevlth a copy of aald opinion.
          Opinion No. O-2422 or this department alao addraaaed
to the County Auditor   of   Nontgomry   County,   few,   holda   that
nelthar tha aoamlaalonbratoourt nor thb Board of Nanngara of
the county Hospital of wontgomary County, Texas, have suthorlty
Honorable Arnold Smith, Pago >


to allov olalma of vlaltlng physiclana for vork dons for charity
petlonta at the County Hoapltal. Us enclose hercntltha ooyy of
Tpplnianlo. O-2422 OS thla   &partmant.    Ye quota frcm   aaId   opln-
la0 88 fo~ewt
          *It is oloarly 8,ppment that tha lav eoxktam-
     plates that ooumty hoaplU     vi11 ba aalf-cupgort-
     lag lnpa.rt&wf.llalaaba       lupportedbytho aounty.
     Patlaatavho am able vlll pay for thaLr mintan-
     anoe lntha ootmtybollpitalabut no patio&till be
     pordtted to pay a greater   atm than iha rv*nga par
     oaplh ooat of wtananaa      t&rein, mudlag    8 no-
     wtmbla 8llovuma for tha intmnat on thotptmt of
     the hoapltal. C??leara and ~oyeaa      of wnmty boa-
     plt8l8 arm prohiW.tadfrcnaooapting faoa,xmymttta
     or gntulU88    fra patlanta for their wrvlua.    %o
     dl8artslnatfutt Ia to k mde betvwtt
     ud nabpaylag    patients.  (Artiola4&5&Ky
           “TIM aalarioa of the auparbtendutta am4 all
     otharo??loen uvleaployoaa oftba aeuutyhoapit8l
     m?lxadbytbabcmMandmuatbavlthlnthallmLt
     o r ta nlppriaprlatlon aada thanfor by the o4lr188iOl%-
     on    atmrt. llueh aalarlaa ahll ba aompetuatLonIn
     full  fo ra lll*rvl.oea rattderad. (Articrle4480, altpra).
     Btaboard ahallalwappolnta        82fUf of vlaltiagphpI-
     alana vim ah3.l wrva v1tbout pay rrml tha ooanty.
     (Art1d.a 4480, wpra)..
             Its.8 ouropimlatwmttha      atatutea ootltaplatothat
~pr~n~~~tavhoolr~~ringfmr~~8,
dla~8a or injuqradlnnaed          a?hoocrpitall.%stLoa  should, ln80-
iat-u pzaatiwbla, k WuIt to the WJull hoapltal8. Am point84
out in opuriaa Bo, 3-2422 tb6 oataty YOU   p:4 not be 1-8         for the
claltaaoi tha boa it1 ~aloma         Tar taking eara of mush patients.
The oclslliaaionara Q wurt is authorirad to apprqwlate noamy ror
tkn tdmaamm0        of tba cwtnty H98plta.lntipointed out in OrAnion
b. O-2422.      Art1018  44Jl3,arpra, authorlsea tfu oomiaaioturat
c a r tto mend    ~2ttd3gentllck' m       or m y not b a q p 8up n*
to the eoutttyhocrpitrl,
         Ua t&xl& that if a pauper 18 1.11or lnjumwl and th0
cosniamitxwn~ oourt thhka it sot reaalbla to trut him rt tha
,   .   -




            HonorableArnold SRlth, PCqe 4


            county hoapltrl, as for example if the mupar were asrlouoly
            lnjuradathla barr and ltvouldmtbe         safe to camyhlmto
            thr,cQ#v ff?fa+'"L-f _wmIaalonan’        oourtvouldulearly
            uva autho~tytoprorrdemadl~lald          farhlm8thlaham     and
            vould have alerr authority to furnlah hbu vlth nwoaaary aedi-
            dnea. Therm am perhaps many lnatmnaaa in vhlab tha ocmmia-
            llo na r a *
                       oourta vould brva authority to aId psupan by z\II?pLah-
            ing aedlaal aid and madlcSnaa to tLam at places othar than tha
            wunty hoapltal and vb cannot ham attercptto onume~ta auoh
            lnatanaea.
                       Inumrarto         your quoatlonyouaro      n8paotfullyrd-
            vlaad that it is tha oplnlon 0s this Cepartmnt that utvlarthe
            smote atatod tha ooaniaaIonara~ oourt rhould not pey tha vlalt-
            lng p h y a lc S.afor
                               na la r vic ear endwa d fo r pupsrr a nd LP d ig snta
            at the County Xb8pita.l. It is our fwthar opinion th8t It is
            vithin the wund diaaretIatt0s tha aomalaaS.omra~oourt am to
            vhathar or not thay vill Sbrnlah madloal rid and mbloirua to
            paupenand~methojrthaywllladoptinturntebiag(lll0hmdi-
            ml. old and mdloinaa.         Itlsowiurth4rapinlanLht~~a
            vho arm iadi@arttabut vho am not paupara me.ybe sent to tha
            County~apltal far trwtmnt, M authorhad by Artiala 4438,
            V.A.T.C.6.1 ve do not thhk auah parmma not 0caupySng the
            status OS wra     oould ba l0gaU.y aided u paupara undar See-
            tlon 11 of Artlala 2351, V.A.T.C.U.
                      Tlw diati.natimboWeon psogtrf.881  and m       not
            tonmtltutlagpall&mFbimr~k va~difflotitta         &tomlru and
            tbllnom~behud        todrrv lnmug    Ia8taaeoabutupainted
            out in opinion lo. o-2633 thi8 10 a matter for th4 aomlaaiott-
            era* wurt to defermfm in It8 sound dtaaretlon.
                       TntatLng   that    this aatiafa43torlly   anavoro your S.muirY,
            va are




                                                                       Wm. J. P-nning